DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2021 has been entered.
 
Response to Amendment
The applicant’s amended claim(s) have been reconsidered and rejected over new ground of rejection and furthermore after further search all claim(s) are obvious over prior arts. 

The claims which relate to a “support with interface surface for ear canal and tube and extended element in relation to an earphone device” has been considered and anticipated by prior arts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14 is/are rejected under 35 U.S.C. 102 (a) as being anticipated by Burgett et al. (US 2012/0128192 A1).

Claim 1, the prior art disclose of  an earphone support, comprising: a main body (fig.10/12 (70 w 112); par [59]);  comprising: an inner mounting surface; a user interface surface; and a sound delivery tube extending through the main body between the user interface surface and the inner mounting surface, wherein the inner mounting surface is configured to be positioned over a sound emitting region of an earphone device so that a port within the sound emitting region of the earphone device is in fluid communication with the sound delivery tube, and the user interface surface is configured to extend at least partially into an ear canal of a user (fig.10 (70/107); par [53, 74-75]/the front main body has tube  & inner surface fluid with earphone device and  has interface for user’s ear canal); and a supporting element extending from the main body, wherein a portion of the supporting element is shaped to follow a contour extending from a non-sound emitting region to the sound emitting region of the earphone device when the earphone device is positioned between the portion of the supporting element and the inner mounting surface, and the non-sound emitting region of the earphone device is on a side of the earphone device that is opposite to the sound emitting region (fig.10 (70); par [75]/the back of adapter serve as the supporting element to receive the earbud receiver (107)).  


, and the user interface surface is configured to extend at least partially into an ear canal of a user (fig.10 (70/107); par [53, 74-75]/the front main body has tube  & inner surface fluid with earphone device and  has interface for user’s ear canal); and a supporting element extending from the main body, wherein a portion of the supporting element is shaped to follow a contour extending from a non-sound emitting region to the sound emitting region of the earphone device when the earphone device is positioned between the portion of the supporting element and the inner mounting surface, the non-sound emitting region of the earphone device is on a side of the earphone device that is opposite to the sound emitting region of the earphone device, and the supporting element has a shape that is configured to generate a holding force that causes a portion of the inner mounting surface to be in intimate contact with a portion of the sound emitting region of the earphone device when the earphone device is positioned between the portion of the supporting element and the inner mounting surface (fig.10 (70); par [75]/the back of adapter serve as the supporting element to receive the earbud receiver (107)).  
  
.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 8, 10-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgett et al. (US 2012/0128192 A1) and Blumer et al. (US 10,251,789 B2).

2. (Previously presented) The earphone support of claim 1, wherein the main body further comprises: a sleeve portion having a surface that forms at least a portion of the user interface surface and filler material associated therewith (fig.11-12 w (112); par [64-65]).

	But the art never specify of a curable filler material disposed within an enclosed region formed within the sleeve portion, wherein the sleeve portion and curable filler material comprise different materials.  But the above concept is mentioned therein (col.8 line 25-50). Thus, one of the ordinary skills in the art could have modified the art by adding the noted 




3. (Original) The earphone support of claim 2, wherein, when the main body is positioned within a user's ear, the sleeve portion and the curable filler material are configured to conform to a shape of the user's ear (Blumer-fig.1 (1); col.8 line 30-50).  

4. (Original) The earphone support of claim 3, further comprising a curing assembly that comprises a light emitting diode (LED), wherein the LED is configured to emit a first wavelength of light that is configured to cure the curable filler material within the sleeve portion (Blu-col.4 line 30-37).  

Claim 5, the earphone support of claim 4, wherein the first wavelength of light is between about 345 nm and about 490 nm (Blu-col.4 line 30-37).  


Claim 8, the earphone support of claim 2, wherein the sleeve portion comprises a sound blocking material that comprises a foam material (blue-col.8 line 40-45).  

The claim(s) 10-13, 15 which in substance disclose the same limitation as in claim(s) 2-5, 8 have been analyzed and rejected accordingly. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgett et al. (US 2012/0128192 A1) and Blumer et al. (US 10,251,789 B2) and Higgins et al. (US 2017/0195807 A1).

Claim 6. (Original) The earphone support of claim 2, wherein the sleeve portion also forms at least a portion of the user interface surface as mentioned, but it lacked the aspect a thickness of the sleeve portion at the inner mounting surface has a different thickness than a thickness of the sleeve portion at the sound delivery tube.  

	But the prior at as in Higgins et al. disclose of having a sleeve wherein the thickness of the sleeve portion at the inner mounting surface and other areas may be selected and varied (par [34]). Thus, one of the ordinary skills in the art could have modified the art by adding the concept of the sleeves thickness to be varied so as to mitigate undesired winkling. 

	Thus, one of the ordinary skills in the art could have modified the art by adding such thickness associated with the inner mounting surface and at the sound delivery tube by specifying such thickness of the sleeve portion at the inner mounting surface has a different . 

Claim(s) 7,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgett et al. (US 2012/0128192 A1) and Zorkendorfer et al. (US 2013/0343595 A1).
 
7. (Original) The earphone support of claim 1, but the prior art never disclose of the specific aspect as wherein the supporting element further comprises a magnetic region, and the magnetic region is attracted to a magnetic region of the earphone device.  

	But the general concept of having such a supporting element further comprises a magnetic region, and the magnetic region is attracted to a magnetic region of the earphone device is note therein (par [83, 98]). Thus, one of the ordinary skills in the art could have modified the supporting element by adding the noted magnetic region so as to enable the device and supporting element to be held in place without adhesive. 

16. (Currently amended) An earphone support, comprising: a main body (fig.10/12 (70 w 112); par [59]); comprising: an inner mounting surface; a user interface surface; and a sound delivery tube extending through the main body between the user interface surface and the inner mounting surface, wherein the inner mounting surface is configured to be positioned over a sound emitting region of an earphone device so that a port within the sound emitting region of the earphone device is in fluid communication with the sound delivery tube, and the user interface surface is configured to extend at least partially into an ear canal of a user (fig.10 (70/107); par [53, 74-75]/the front main body has tube  & inner surface fluid with earphone device and  has interface for user’s ear canal); and a supporting element extending from the main body, wherein a portion of the supporting element has a curvature that is shaped to follow a contour of a non-sound emitting region of the earphone device when the earphone device is positioned between the portion of the supporting element and the inner mounting surface, the non-sound emitting region is on a side of the earphone device that is opposite to the sound emitting region (fig.10 (70); par [75]/the back of adapter serve as the supporting element to receive the earbud receiver (107)).  

                But the prior art never mentioned of a magnetic region attracted to a magnetic region of the earphone device via a magnetic field passing through the magnetic region of the earphone device when the earphone device is positioned between the portion of the supporting element and the inner mounting surface.  

	But the general concept of having such a magnetic region attracted to a magnetic region of the earphone device via a magnetic field passing through the magnetic region of the earphone device when the earphone device is positioned between the portion of the supporting element and the inner mounting surface is note therein (par [83, 98]). Thus, one of the ordinary skills in the art could have modified the supporting element by adding the noted magnetic region so as to enable the device and supporting element to be held in place without adhesive. 

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgett et al. (US 2012/0128192 A1) and Zorkendorfer et al. (US 2013/0343595 A1) and Blumer et al. (US 10,251,789 B2).

The claim(s) 17-20 which in substance disclose the same limitation as in claim(s) 2-4 & 6 respectively have been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, chin, vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DISLER PAUL/Primary Examiner, Art Unit 2654